              Case 2:19-cr-00185-RSL Document 31 Filed 06/08/20 Page 1 of 2




 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         No. CR19-185 RSL
11                                   Plaintiff,      ORDER SCHEDULING TRIAL
                                                     DATE
12                          v.
13 FLOYD MARTIN,
14                                   Defendant.
15
16          Having considered the record and the government’s May 29, 2020, motion, and
17 General Orders 02-20, 07-20, and 08-20 for the Western District of Washington, and after
18 hearing from both parties, the Court FINDS that neither the trial nor in-person hearings can
19 proceed any earlier than August 2020. For the reasons detailed in the government’s motion,
20 the ends of justice served by continuing the trial and status hearing outweigh the best
21 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i),
22 (iv).
23          IT IS THEREFORE ORDERED that the government’s motion to schedule a trial date
24 is GRANTED. After considering the requests of counsel with respect to the particular trial
25 date, the trial is scheduled for October 5, 2020, at 9:00 a.m. Pretrial motions are due by
26 August 7, 2020.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 government’s motion and the October 5, 2020, trial date is excluded in computing the time


     Order Scheduling Trial Date
     United States v. Martin, CR19-185 RSL – 1
              Case 2:19-cr-00185-RSL Document 31 Filed 06/08/20 Page 2 of 2




1 within which trial must commence because the ends of justice served by granting this
2 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
3 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
4 and result in a miscarriage of justice, and would deny counsel for the defendant and
5 government counsel the reasonable time necessary for effective preparation, taking into
6 account the exercise of due diligence. Id. § (B)(i), (iv).
7
8           Dated this 8th day of June, 2020.
9
10
11                                                   A
                                                     Robert S. Lasnik
12                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Scheduling Trial Date
     United States v. Martin, CR19-185 RSL – 2
